UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1650



BRANDY BRITTON,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF MARYLAND AT BALTIMORE, COUNTY;
DONALD F. NORRIS, individually; DEREK G. GILL,
the estate of individually; JAMES VINCENT,
individually; SHIRLEY L. BIGLEY, individually,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-99-588-L)


Submitted:   September 6, 2006            Decided:   October 25, 2006


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David F. Albright, ALBRIGHT & GOERTEMILLER, L.L.C., Baltimore,
Maryland, for Appellant. J. Joseph Curran, Jr., Attorney General
of Maryland, Timothy Paulus, Assistant Attorney General, Cynthia G.
Peltzman, Assistant Attorney General, David R. Moore, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c)
PER CURIAM:

        Dr. Brandy Britton appeals the district court’s grant of

summary judgment to the University of Maryland Baltimore County

(UMBC), Shirley Bigley, the Estate of Derek Gill, Donald Norris,

and James Vincent.       Finding no error, we affirm.



                                         I.

     On    June    24,   1994,   Dr.    Britton       accepted   an     offer   as    an

assistant      professor    in    the        sociology      department     at   UMBC.

Throughout Dr. Britton’s early years at UMBC, she was lauded by

both students and colleagues for her teaching and research.                          Dr.

Gill, the chair of the sociology department, strongly supported Dr.

Britton, periodically giving her a lighter teaching load to allow

her to focus on research.             In February 1997, Dean Welch, Dean of

the College of Liberal Arts and Sciences at UMBC, endorsed Dr.

Gill’s recommendation that Dr. Britton’s appointment be extended

for another three years.

     In late 1996, Dr. Britton successfully applied for a research

grant from the National Institute for Drug Abuse (“NIDA”).                           The

grant    was   administered      by    the       Maryland   Institute    for    Policy

Analyses and Research (“MIPAR”), a UMBC department headed by Dr.

Norris.     Dr. Norris considered Dr. Britton to be a “top notch”

researcher.       (J.A. at 617.)




                                             2
     On June 30, 1997, a few months before the award of the NIDA

grant,   Dr.   Britton   wrote   to   Dr.   Gill   requesting   “overload

compensation”1 for overtime hours she claimed to have logged and

for additional child care expenses.         UMBC sometimes paid overload

compensation, which must be recommended by the Dean’s Office and

approved by the Provost, to its faculty in exchange for teaching or

research performed in excess of the normal work load.            In some

cases, when a specific amount of a grant is budgeted for the

principal investigator’s (PI’s) salary, the granting agency may

restrict the PI from earning more than her annualized salary, even

if there are surplus grant funds available.

     Dr. Eckert, a full professor in UMBC’s sociology department,

also requested overload compensation around the same time for a

long-term project he had been asked to undertake by Dr. Martello,

the director of the Shriver Center, an on-campus organization

devoted to using academic resources to address the problems of the

poor and mentally retarded.      On July 9, 1997, Dr. Gill “strongly”

endorsed both Dr. Britton’s and Dr. Eckert’s requests and submitted

them to Dean Welch, in both cases noting their “extraordinary

efforts in attracting research grants and contracts.”           (J.A. at




     1
      UMBC contends that “[w]hat Dr. Britton requested was not
technically overload compensation for work she intended to perform
in addition to her normal workload” because she asked for surplus
grant funds for work already performed. (Appellee’s Br. at 4-5.)


                                      3
672.)      Dr.   Norris    also   endorsed   Dr.   Britton’s   request   for

additional pay.

     At about the same time, the Dean’s Office received several

other requests for overload compensation funded by grants and other

outside funding sources, requests that differed from the typical

overload request, which asked for university-funded compensation

for additional teaching responsibilities.            As a result, Provost

Argersinger      ordered   that   all   overload   compensation   requests,

including Dr. Britton’s, be tabled pending a review of UMBC’s

overload compensation policy.           Dr. Finkelstein, Associate Dean,

notified Dr. Gill in July and again in December 1997 that no

overload compensation requests would be acted on until the Provost

reviewed the policy.        Both Dr. Gill and Dr. Norris continued to

support Dr. Britton’s request for overload compensation.

     Dean Welch then informed Dr. Britton that it was not possible

for her to receive “‘back pay’ for work already conducted.”           (J.A.

at 649.)    In spite of this, Dr. Britton persisted in her request,

so much so that Dean Welch discussed the issue with Provost

Argersinger.      Provost Argersinger suggested that UMBC offer Dr.

Britton “Exceptional Funded Research Fellow” status, which would

have amounted to an award of overload pay but would have been

permitted despite the freeze on overload compensation. Dr. Britton

rejected this proposal because it did not give her the full amount

of compensation she had requested.


                                        4
     While Dr. Britton’s request for overload compensation was

tabled, Dr. Eckert received overload compensation, although his

request was not approved by the Provost.           Dr. Martello and his

staff at the Shriver Center, unaware that Provost Argersinger had

placed a freeze on overload compensation,2 independently concluded

that Dr. Eckert should be paid additional compensation by a “one

pay card.”3    Dr. Martello signed three one pay cards for Dr.

Eckert.

     Following the denial of her request for overload compensation,

Dr. Britton’s relationships with UMBC administrators and faculty

members began to deteriorate.          In the fall of 1997, Dr. Britton

learned that NIDA intended to cut her grant by 10%.            Dr. Britton

requested   that   UMBC    make   up   the   difference   by   foregoing   a

percentage of the grant designated for institutional overhead. Dr.

Norris and Dr. Bass, Dean of the Graduate School, offered to donate

a fully funded research assistant to the grant project to help make

up the difference.        Dr. Norris also attempted to persuade Dr.

Britton to purchase cheaper computer equipment, but Dr. Britton

refused.

     On November 12, 1997, Dean Welch met with Dr. Britton, Dr.

Norris, and Dr. Gill to discuss the 10% funding cut.           The meeting


     2
      Dr. Martello was not notified of the freeze because he is not
a UMBC faculty member.
     3
      One pay cards are used by UMBC to pay one-time or occasional
expenses.

                                       5
was heated, with Dr. Norris speaking loudly to both Dr. Welch and

Dr.   Britton,    and   Dr.   Britton    accusing     Dr.    Norris   of   gender

discrimination.

      Despite Dr. Britton’s accusation, Dr. Norris wrote to Dean

Welch three weeks later to support Dr. Britton’s continued attempts

to receive overload compensation.            Shortly thereafter, the NIDA

grant was transferred out of MIPAR.              Dr. Norris felt that because

his relationship with Dr. Britton was deteriorating so rapidly,

MIPAR could no longer effectively administer the NIDA grant.                   In

addition, MIPAR staff began to question Dr. Britton’s veracity

after she incorrectly claimed that the Dean’s Office had authorized

graduate students assigned to the NIDA project to work more than

the maximum 20 hours per week allowed by UMBC.               Around that time,

one student and one anonymous source complained to NIDA that Dr.

Britton engaged in scientific misconduct and misused grant funds.

      At that point, Dr. Britton became more vocal with her charges,

accusing   other    faculty    members      of    gender    discrimination    and

suggesting that certain faculty members solicited students to file

complaints against her in retaliation for her gender discrimination

complaints.      Soon thereafter, Dr. Britton filed formal complaints

of discrimination with the Equal Employment Opportunity Commission

(EEOC) against Dr. Norris, Dr. Gill, and various male and female

faculty members in the department of sociology.                    Dr. Britton




                                        6
requested an immediate right to sue letter, which the EEOC issued

on December 3, 1998, without investigating her claims.

     In July 1999, the National Institutes of Health notified UMBC

that it had received allegations of scientific misconduct in

connection with the NIDA grant.             The letter directed UMBC to

undertake a formal inquiry.       The committee appointed to undertake

the inquiry produced a final report in September 1999, concluding

that further investigation was warranted into the allegations that

Dr. Britton had falsified academic credentials of grant employees,

fabricated    project     data,   misused    funds,   and    had   terminated

employees in retaliation for cooperating with the investigation.

     Shortly after the report was issued, Dr. Britton notified the

Provost that she was withdrawing from UMBC’s tenure process because

of   a   hostile   work    environment;     under   UMBC’s    policies,   her

withdrawal would have resulted in the automatic termination of her

appointment at the end of the academic year.          In October 1999, Dr.

Britton improperly removed research property from the NIDA project

office.    Dean Welch demanded the return of the grant property, but

Dr. Britton refused, maintaining that NIDA instructed her not to

return the property. NIDA denied making such an instruction to Dr.

Britton.     On November 12, 1999, UMBC terminated Dr. Britton’s

employment because of professional misconduct and willful neglect

of duty.     Dr. Britton finally returned the research property and

resigned on December 15, 1999.


                                      7
       On March 1, 1999, Dr. Britton filed a 78-page complaint in the

United States District Court for the District of Maryland.                            The

district      court    directed   Dr.   Britton       to   file    a   more     concise

complaint, and on July 14, 1999, Dr. Britton filed an amended

complaint in which she asserted Title VII claims against UMBC and

Section 1983 claims against Dr. Norris, Dr. Vincent, Shirley L.

Bigley, and the estate of Dr. Gill.              On May 22, 2000, Dr. Britton

filed a second amended complaint alleging retaliation and state law

claims, including claims alleging breach of contract and violation

of the Maryland Declaration of Rights.

       On March 31, 2003, the district court granted summary judgment

to UMBC and to the individual defendants on all counts.                               The

district court found that Dr. Britton offered “no evidence of

discrimination or harassment to support any of her claims,” (J.A.

at 1444.), and thus failed to satisfy a prima facie case of

discrimination.        See McDonnell Douglas Corp. v. Green, 411 U.S.

792,    802   (1973)    (explaining     what     a    complainant      must    show    to

establish a prima facie case of discrimination).                        The district

court    further      noted   that   because         Dr.   Britton     was     bringing

discrimination claims against the same people that had hired and

promoted her, there was a strong presumption that the actions

complained of were not the result of discriminatory animus.                           See

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 959 (4th

Cir.    1996)      (classifying      the       presumption        as   a      “powerful


                                           8
inference”)(internal quotation marks and citation omitted).                      The

district court concluded that Dr. Britton had failed to overcome

that presumption.         Finally, the district court found that UMBC

“proffered a legitimate, non-discriminatory reason for every action

it took with respect to Dr. Britton,” (J.A. at 1445.), and that Dr.

Britton had failed to produce evidence tending to show that those

reasons were pretextual.           See McDonnell Douglas Corp., 411 U.S. at

804 (explaining that claimant must show that the employer’s stated

legitimate reasons for the adverse action were in fact pretext).



                                        II.

      Dr. Britton appeals, challenging the order granting summary

judgment against her in favor of the defendants.                We review de novo

the district court’s grant of summary judgment, applying the same

standard as did the district court.                  See, e.g., Howard v. Winter,

446   F.3d   559,   565     (4th    Cir.       2006).      “Summary   judgment    is

appropriate    when       the   ‘pleadings,           depositions,    answers     to

interrogatories,      and    admissions         on    file,   together   with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.’”        Id. (quoting Fed. R. Civ. P. 56(c)).

      We have reviewed the record, briefs, and applicable case law

on this matter.     Our careful review persuades us that the rulings

of the district court were correct.                   Accordingly, we affirm the


                                           9
judgment in favor of the defendants on the reasoning of the

district court.   See Britton v. Univ. of Md. at Baltimore County,

Civil No. L-99-588 (D. Md. March 31, 2003).   We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                10